Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     112F Invocation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

     The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


       The means or units are software implemented.
     In the instant case, claims 1-18 invokes 112(f) for  reciting receiving means, setting means, determining means and output means. 
     
     With regard to claim 19,  the claim recites receiving means, setting means, determining means and output means. 

     Claims Rejected

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of the Well Known Prior Art MPEP 2144.03.


     With respect to claim 1, Jeong teaches an information processing apparatus, illustrated at figure 2.  Jeong teaches scene configuring unit 110 for receiving a succession of image information (see paragraph 59) which is submitted in frames (para. 57, lines 1-9)  and  is information submitted in successive formation items of a recording medium (para. 55, lines 8-14).  See also para. 91, lines 1-4.  Jeong teaches a setting unit via shot boundary detection unit 113 that determines whether an image size as been detected to be in variance between adjacent frames, see paragraphs 71 and 72). The predetermined width is the width between frames.

     Jeong teaches a classification unit 120 which functions as the determining unit for determining if the elements in the frame are independent from each other or not. In the instant case the classification unit determines whether the content is related to a face using facial recognition 123, see para. 94, or if the content is body information recognized by the body recognizing unit 121 or character recognition through character node 510 as is explained at para. 101, lines 1-7.

      Jeong does not specifically make reference to a region whose center is set to a boundary between recording medium.  However,  this limitation is contemplated in that between successive frames  is  a boundary and each frame has a center. Hence a judgment is determined between frames as to whether it is a character, face or part of a body as discussed in the remainder of the Jeong teaching.

     Jeong teaches all of the subject matter upon which the claim depends except for splitting the series based upon the determination unit.  Jeong teaches that the splitting occurs by the classification of the different classification modules (character node 510, face recognizer 123 and body recognition 121.  At para. 91, Jeong teaches that the series of images are merged as continuous shots by using the different recognition devices. 

     Since Jeong teaches series of images that may be only facial, body or character or a combination thereof, the purpose of merging series of images after they have been divided into different classifications would have been contemplated by Jeong based upon at least paragraphs 91, 94, 95, 97 and 101 taken together. 


     With respect to claim, 11 the claimed feature is believed to be contemplated  by Jeong. The claim recites that an upper or lower portion  of  the region is considered for information. Jeong contemplates this limitation with respect to at least figures  5-8, 11 and 22. Clearly,  Jeong teaches classifying the content of the information  as set forth in the rejection to claim 1. This includes the entire frame, where content is found in the upper and lower portion of the frames. See figure 5-8, 11 and 22, for example. 



     With respect to claim 19,  Jeong teaches an information processing apparatus, illustrated at figure 2.  Jeong teaches scene configuring unit 110  as the means for receiving a succession of image information (see paragraph 59) which is submitted in frames (para. 57, lines 1-9)  and  is information submitted in successive formation items of a recording medium (para. 55, lines 8-14).  See also para. 91, lines 1-4.  Jeong teaches a setting means  via shot boundary detection unit 113 that determines whether an image size as been detected to be in variance between adjacent frames, see paragraphs 71 and 72). The predetermined width is the width between frames.

     Jeong teaches a classification means 120 which functions as the determining unit for determining if the elements in the frame are independent from each other or not. In the instant case the classification unit determines whether the content is related to a face using facial recognition 123, see para. 94, or if the content is body information recognized by the body recognizing unit 121 or character recognition through character node 510 as is explained at para. 101, lines 1-7.

     Jeong does not specifically make reference to a region whose center is set to a boundary between recording medium.  However,  this limitation is contemplated in that between successive frames  is  a boundary and each frame has a center. Hence a 

     Jeong teaches all of the subject matter upon which the claim depends except for splitting the series based upon the determination unit.  Jeong teaches that the splitting occurs by the classification of the different classification modules (character node 510, face recognizer 123 and body recognition 121.  At para. 91, Jeong teaches that the series of images are merged as continuous shots by using the different recognition devices. 

     Since Jeong teaches series of images that may be only facial, body or character or a combination thereof, the purpose of merging series of images after they have been divided into different classifications would have been contemplated by Jeong based upon at least paragraphs 91, 94, 95, 97 and 101 taken together. 

                      Claims Objected To As Containing Allowable Matter

Claims 2-10  and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664